Citation Nr: 0208869	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  96-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Service connection for a musculoskeletal disability, except 
for right bicipital tendonitis, to include as due to 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION
The veteran served on active duty from June 1976 to November 
1976 and September 1977 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the veteran's claim of entitlement to service 
connection for a musculoskeletal disability.  During the 
course of this appeal, the veteran moved to the jurisdiction 
of the Atlanta, Georgia, regional office.


REMAND

After a review of the record, the Board felt that some 
clarification was in order to determine whether the veteran 
desired a hearing.  The veteran was sent a letter on June 19, 
2002, requesting that she clarify whether she wanted a 
hearing.  The veteran responded indicating that she wanted a 
videoconference hearing before a Member of the Board at the 
Atlanta Regional Office.  As such, this case must be remanded 
for the scheduling of this hearing.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing and notify her, 
and her representative, of the date and 
time thereof.

Thereafter, the case should be returned to the Board.  The 
veteran need take no further action until she is notified, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




